Name: Commission Regulation (EEC) No 956/80 of 17 April 1980 suspending advance fixing of the import levy for rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /48 Official Journal of the European Communities 18 . 4 . 80 COMMISSION REGULATION (EEC) No 956/80 of 17 April 1980 suspending advance fixing of the import levy for rice Whereas the above situation requires that application of the provisions concerning advance fixing of levies for the product concerned be temporarily suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by Regu ­ lation (EEC) No 1 1 3/80 (2), and in particular the first paragraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger, having regard to the situa ­ tion on the world rice market, that, if existing arrange ­ ments are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess of the quantities which might be expected under more normal conditions ; HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy for the product referred in Article 1 of Regulation (EEC) No 1418 /76 is hereby suspended until 24 April 1980 inclusive . Article 2 This Regulation shall enter into force on 18 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 April 1980. For the Commission Finn GUNDELACH Vice-President (') OJ No L 166, 25 . 6 . 1976, p . 1 . ( 2 ) OJ No L 16, 22. 1 . 1980, p. 1 .